Citation Nr: 1215003	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance for 2008, 2009, and 2010.

(In a separate decision, the Board has addressed the following issues: petitions to reopen previously denied service connection claims for skin rashes claimed as jungle rot, lumbar disc disease, cervical disc disease, stomach disorder, and hypertension; entitlement to service connection for sleep apnea, bilateral hearing loss, kidney disease, bilateral carpal tunnel syndrome, bilateral knee disability, bilateral eye disorder, drug abuse, emphysema, and erectile dysfunction; and entitlement to special monthly compensation based upon aid and attendance.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the North Little Rock Medical Center (North Little Rock VAMC) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

The Veteran was afforded an August 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The annual clothing allowance issue should go to the North Little Rock VAMC. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a skin disorder necessitating medication that irreparably damages his garments.  See August 2011 hearing transcript; 38 C.F.R. § 3.810 (2011).  He does not claim that a prosthetic or orthopedic appliance damages his clothing.    

The Veteran has a petition to reopen a claim of service connection for a skin rash that is currently pending.  Since the pending claim for a skin disorder is determinative to the issue on appeal, the Board considers it to be intertwined.  See 38 C.F.R. § 3.810 (2011).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The intertwined issue of whether new and material evidence has been received to reopen a claim of service connection for a skin rash must be finally adjudicated before the Board may consider the issue of a clothing allowance.  Id.

In addition, the Veteran was not notified of the information and evidence necessary to substantiate a claim for an annual clothing allowance.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011).  Upon remand of this matter, such notice should be provided. 

Accordingly, the case is REMANDED for the following action:

1. The appropriate agency of original jurisdiction (AOJ) should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof. 

2. After the petition to reopen a service connection claim for a skin rash has been finally adjudicated, adjudicate the claim for an annual clothing allowance for 2008, 2009, and 2010.

3. If any benefit for which an appeal has been perfected is not fully granted, the North Little Rock VAMC or other appropriate AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


